Title: From Thomas Jefferson to M. Amoureux, 29 July 1788
From: Jefferson, Thomas
To: Amoureux, M.


          
            
              Sir
            
            Paris July 29. 1788.
          
          Admiral Paul Jones having only desired me to receive his  money, without saying how I should dispose of it, there is no occasion for you to remit it to me till the expiration of the 6. months credit you have given on the sale. But in the mean time I shall be glad to be informed what will be the exact sum you will remit that I may ask his orders in the first letter I write him. As you are interested in his welfare, I congratulate you on the splendid victory he has lately obtained over the Captain Bacha on the Black sea.
          I know that the Farmers general have wished to take away the Franchise of Lorient and fix it on some place where it would not be used. But I have no reason to believe his majesty’s ministers have given them reason to expect such a transfer, which undoubtedly would be considered as injurious to the United States. I am Sir your most obedt. humble servt.,
          
            
              Th: Jefferson
            
          
        